Fourth Court of Appeals
                               San Antonio, Texas
                                     August 19, 2019

                                   No. 04-18-00252-CR

                                 Benjamin ESCOBEDO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR4634
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER

       The Pro se Motion-Request for Reinstatement from Denial of the Judgment from the
Court of Appeals is Dismissed.

                                                 ___________________________________
                                                 Sandee Bryan Marion



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court